Citation Nr: 0705956	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension with angina, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied entitlement to an increased 
rating for hypertension with angina, and which denied 
entitlement to individual unemployability.

These issues were previously remanded by the Board in 
December 2000 and June 2004.  A Board decision dated June 
2005 was vacated and remanded by the United States Court of 
Appeals for Veterans Claims (Court) in July 2006, and these 
issues now therefore return again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a Joint Motion for Remand, which was granted by the Court 
in a July 2006 order, it was noted that there were several 
deficiencies in the veteran's most recent VA examination of 
September 2004, which was ordered by a June 2004 Board 
remand.  Specifically, it was felt that the examiner did not, 
as requested in the previous Board remand, address the issue 
of what effect the veteran's service connected hypertension 
with angina had on his ability to secure or follow a 
substantially gainful occupation.  

Furthermore, in the Joint Motion for Remand, it was pointed 
out that the examiner had not discussed any recent ejection 
fraction testing of left ventricular function, nor did it 
appear that ejection fraction testing had been conducted as 
part of that examination.  As ejection fraction findings are 
a part of the rating criteria, and as they were not 
conducted, it was felt that the September 2004 examination 
was also insufficient on this basis.

Thus, in light of the fact that the veteran's previous 
examination was found to be inadequate, the Board finds it 
has no option but to remand this case for a further VA 
examination.  The Board regrets the additional delay in 
adjudication of the veteran's claim that a further remand 
will entail, however it is necessary to ensure the veteran 
receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be scheduled 
for a VA cardiovascular examination for 
the purpose of ascertaining the current 
severity of his service-connected 
hypertension with angina.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  All indicated special 
tests and studies should be 
accomplished, including (if deemed 
medically appropriate) a laboratory 
determination of METs by exercise 
testing, an electrocardiogram, 
echocardiogram, and X-ray study.  

With regard to MET testing, the 
examiner should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be 
used.  

Left ventricular dysfunction ejection 
fraction testing should be undertaken; 
the examiner must state in the 
examination report if it cannot be 
performed.  The examiner should 
document all manifestations of the 
appellant's heart disease.  

The examiner should also identify any 
signs of an enlarged heart; the degree 
of any dyspnea on exertion; elevation 
of diastolic and/or systolic blood 
pressure; arrhythmias such as 
paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; 
rales, pretibial pitting at the end of 
the day or other definite signs of 
beginning congestive heart failure; and 
whether the appellant would be 
precluded from more than light manual 
labor or would be precluded from more 
than sedentary employment.  

The examiner should also specifically 
comment on the effect of the veteran's 
hypertension with angina on his ability 
to secure or follow a substantially 
gainful occupation.

2. Following the above, the RO should 
readjudicate the veteran's claims for an 
increased disability rating for 
hypertension with angina, and entitlement 
to a total disability rating for 
compensation purposes due to individual 
unemployability.  In the event that a 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


